This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARK GLERUP,

 3          Worker-Appellant,

 4 v.                                                                                   NO. 35,406

 5 THAT CAR PLACE, INC.,

 6          Employer-Appellee,

 7 and

 8 NEW MEXICO UNINSURED EMPLOYERS’ FUND,

 9          Statutory Third Party-Appellee.

10 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
11 Leonard J. Padilla, Workers’ Compensation Judge

12 Michael J. Doyle
13 Los Lunas, NM

14 for Appellant

15 Narvaez Law Firm, PA
16 Henry F. Narvaez
17 Albuquerque, NM

18 for Appellee
 1 Richard J. Crollett, Attorney for UEF
 2 Albuquerque, NM

 3 for Statutory Third Party-Appellee

 4                            MEMORANDUM OPINION

 5 WECHSLER, Judge.

 6   {1}   Summary reversal and remand was proposed for the reasons stated in the notice

 7 of proposed summary disposition. No memorandum opposing summary reversal and

 8 remand has been filed and the time for doing so has expired.

 9   {2}   Accordingly, we reverse and remand for the reasons stated in our calendar

10 notice.

11   {3}   IT IS SO ORDERED.


12                                         __________________________________
13                                         JAMES J. WECHSLER, Judge

14 WE CONCUR:



15 _________________________________
16 RODERICK T. KENNEDY, Judge



17 _________________________________
18 LINDA M. VANZI, Judge



                                             2